Citation Nr: 9913381	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an earlier effective date than April 1, 
1995, for VA compensation benefits.

2.  Entitlement to temporary evaluations based on 
convalescence pursuant to 38 C.F.R. § 4.30 for right knee 
surgeries in January 1995, February 1995, May 1995, and June 
1995.

3.  Entitlement to a temporary evaluation based on 
convalescence pursuant to 38 C.F.R. § 4.30 for right knee 
surgery in November 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.

The issues of entitlement to an earlier effective date than 
April 1, 1995 for VA compensation benefits and entitlement to 
a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for 
right knee surgery in November 1995 will be addressed in the 
Remand section of this opinion.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. Service connection for a right knee disability has been in 
effect since July 1975.

3. The veteran underwent right knee surgeries in January 
1995, February 1995, May 1995, and June 1995.

4. The veteran's claim for temporary total convalescent 
ratings was initially received in September 1996.


CONCLUSION OF LAW

The criteria for total disability evaluations for 
convalescence have not been met. 38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.157, 3.400, 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The veteran was initially granted service connection for a 
right knee disorder with a compensable disability rating in 
June 1975.  A compensable disability rating has remained in 
effect to the present time.

In a February 1995 letter to the RO, the veteran stated that 
he was placed on the temporary disability list due to his 
physical injuries from service in 1972.  He stated that in 
October 1976, he was honorable discharged from service and 
granted disability severance pay.  He noted that in December 
1976, he received a letter from the RO stating that he was 
possibly entitled to VA benefits and that he followed up with 
the development requested from him.  He stated that he was 
unsure of the status of his eligibility for VA benefits and 
sought clarification.  No mention was made to any recent or 
upcoming right knee surgeries.

Of record is a copy of an April 1995 letter to the RO wherein 
the veteran stated that he was seeking clarification as to 
his eligibility of VA benefits.  The veteran did not indicate 
that he had undergone any right knee surgery or that he 
anticipated any additional right knee surgery.

In April 1995, the RO acknowledged receipt of his application 
for benefits and that the process of developing and deciding 
the claims was lengthy.

In April 1996, the veteran submitted a statement to the RO 
wherein he requested an update on the disposition of his 
claim and clarification as to what VA benefits he was 
eligible for at that time.

The RO responded in April 1996 and stated that the veteran 
was in receipt of VA benefits for service-connected right 
knee disability, evaluated as 20 percent disabling.  However, 
the RO noted that the payment of benefits could not begin 
until the recoupment of the earlier severance pay was 
complete.

In May 1996, the veteran reiterated his contentions that he 
was eligible for VA compensation benefits due to his in-
service injury to his right knee.  The veteran stated that he 
was informed that he was eligible for VA benefits in April 
1996.  He requested that his VA benefits be awarded 
retroactively to 1977.  The veteran did not report any 
history of post-service treatment or hospitalizations for his 
right knee disability.

In September 1996, the RO received a claim from the veteran 
requesting an increased evaluation for his right knee 
condition and temporary total evaluations for his periods of 
hospitalization and recovery including January 1995, February 
1995, May 1995, and June 1995.  The veteran included a 
timeline of his right knee treatment from August 1970 through 
December 1995 and included private medical records 
documenting his hospitalizations from January 1995 to June 
1995. 

Also submitted to the RO in October 1996 are private 
outpatient treatment records from December 1994 to November 
1995.  In December 1994, the veteran's private examiner noted 
that his right knee pain had increased in severity.  After 
examination, the examiner's impression included numerous 
loose bodies in the right knee with underlying severe 
degenerative arthritis.  The examiner recommended 
arthroscopic debridement of the right knee.  In January 1995, 
the veteran underwent right knee degenerative arthritis with 
multiple loose bodies at the Paradise Valley Hospital in 
Phoenix, Arizona.  Thereafter, the veteran underwent 
additional surgery in February 1995 for an infection of the 
right knee and debridement and insertion of antibiotic 
impregnated spacer.  In May 1995, the veteran underwent 
surgery at the Scottsdale Memorial Hospital North for right 
knee extensive debridement, including bone of right knee with 
implantation of tobramycin, impregnated cement spacer block.  
In June 1995, the veteran was re-hospitalized at Scottsdale 
Memorial Hospital North for a right knee extensive 
debridement, including bone, with right knee total knee 
arthroplasty.

In January 1997, the RO increased the veteran's disability 
compensation for right total knee replacement to 30 percent, 
effective from the date of his claim, September 1996, and 
denied entitlement to temporary total evaluations for 
convalescence under the provisions of 38 C.F.R. § 4.30.  The 
veteran filed a timely notice of disagreement (NOD) in April 
1997 and perfected his appeal in June 1997.

During his April 1998 RO hearing, the veteran testified that 
he originally filed his claim for service connection for 
right knee disability in 1977.  He stated that he was 
subsequently told that he was ineligible for benefits due to 
the fact that he received severance pay.  He testified that 
he did not think that his severance pay cut off his 
eligibility to service-connected benefits and thus, he 
thought his claim for service connection for his right knee 
disability was still pending.  Therefore, when he contacted 
the RO in 1995, he thought his claim from 1977 was still 
pending.  He stated that his service-connected right knee 
disability benefits became effective in April 1995.  He 
stated that he notified the RO in April 1995 that he was 
undergoing surgery for his right knee disability.  The 
veteran testified that his notice in April 1995 of his 
surgeries was, in fact, a request for a convalescent rating.  
He stated that he did not have a service representative and 
he did to know what benefits were available to him in 1995.  
He stated that after he contacted the Disabled American 
Veterans (DAV) service organization in 1996, he was told that 
he was eligible for temporary disability benefits.  The 
veteran asserted that the RO should have known that he was 
seeking temporary total benefits based upon his surgery and 
should have developed those issues accordingly.  He reported 
that he was operating in good faith when he met with a RO 
counselor and assumed that the RO counselor knew that he was 
applying for temporary total benefits.  The veteran stated 
that he sought private medical and paid for his treatment 
with his private medical insurance because he was unaware of 
any medical benefits available to him through VA.  He stated 
that his only medical treatment at a VA facility was his 1996 
VA examination of his right knee for rating purposes.

The Board notes that the veteran submitted a VA form 23-22, 
Appointment of Service Organization as Claimant's 
Representative, appointing the DAV in March 1975.  
Furthermore, the claims file reflects that the DAV was 
provided with copies of correspondence from the RO as early 
as April 1996.

In a September 1998 decision, the Hearing Officer denied 
entitlement to temporary total evaluations under the 
provisions of 38 C.F.R. § 4.30 for right knee surgeries in 
January 1995, February 1995, May 1995, and June 1995.  
Thereafter the claims file was forwarded to the Board for 
review.

Criteria

The veteran's claim for temporary total convalescent ratings 
is defined as a claim for increase, as it is an application 
for an increase in the rate of a benefit being paid under a 
current award.  38 C.F.R. § 3.160(f) (1998).  Temporary total 
ratings may be assigned if at least one month of 
convalescence is necessitated by surgery for a service- 
connected disability, with such benefits payable from the 
date of entrance into the hospital for the period in 
question.  38 C.F.R. § 3.401(h)(2), 4.30 (1998). 

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim were received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).  Generally, when a veteran was treated by a 
private facility, the date the VA received examination 
reports, clinical records, or transcripts of records will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(3).



Analysis

In this case, the veteran filed his claim for temporary total 
ratings based on convalescence in September 1996; the 
hospitalization and treatment records were received by the RO 
in October 1996.  Regrettably, this date was well beyond the 
one-year period from the date of the veteran's 
hospitalizations in January 1995, February 1995, May 1995, 
and June 1995, when factually ascertainable increases in 
disability occurred.  When the notice of hospitalizations was 
received by the RO in September 1996, the veteran was no 
longer convalescing from the earlier surgeries, performed at 
least year and four months before.  In other words, claimed 
temporary total disablement had ceased to be present.  VA 
regulations do not permit a retroactive award after 
entitlement has terminated, and VA is without the authority 
to overstep the controlling law and regulations.  
Accordingly, temporary total ratings for convalescence 
following hospitalizations in January 1995, February 1995, 
May 1995, and June 1995, may not be granted under 38 C.F.R. § 
4.30.

In this respect, it is pointed out that the Board may not 
reach the merits of the veteran's claim, as the law and not 
the evidence is dispositive.  There is simply no authority in 
law, which would permit the VA to grant this claim.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

It is unfortunate that the veteran was apparently unaware of 
this type of benefit or the time limits for submitting a 
claim.  The law is explicit, however, and does not provide 
for an exception based on lack of knowledge.  Moreover, the 
laws and regulations controlling VA benefits are of public 
record, and the VA is not required to provide individuals 
with details of possible entitlements, especially when it is 
unaware of possible eligibility.  38 U.S.C.A. § 7722(c); 
Lyman v. Brown, 5 Vet. App. 194, 196 (1993); Wells v. 
Principi, 3 Vet. App. 307 (1992).  The VA could have had no 
knowledge of the veteran's surgeries at Paradise Valley 
Hospital and Scottsdale Memorial Hospital North, private 
hospitals, until he provided such information.  Therefore, 
the claim for temporary total convalescent ratings under 
38 C.F.R. § 4.30 was not timely filed so as to permit payment 
of temporary total ratings for convalescence.


ORDER

The claim of entitlement to retroactive temporary total 
disability ratings under 38 C.F.R. § 4.30 for convalescence 
based on hospitalizations in January 1995, February 1995, May 
1995, and June 1995 is denied.


REMAND

Records on file indicate that the veteran filed for and 
received educational benefits in 1971.  The veteran filed his 
original claim for service connection for a knee disability 
in April 1975.  At that time, the veteran was living within 
the jurisdiction of the Roanoke, Virginia RO.

The veteran underwent a June 1975 VA examination.  After 
examination, the examiner's diagnoses included residuals, 
right knee surgery and residual scar, right hernia operation, 
no herniae.

In a June 1975 rating action, the RO granted service 
connection for internal derangement, right knee, with 
anterior-posterior cruciate, ligament tears and medial 
collateral ligament tear, old, post-operative, evaluated as 
20 percent disabling.  The veteran was notified in July 1975.

Also in July 1975, the veteran was provided with a VA form 
21E-1902, Counseling Record, Personal Information.  It 
appears that the form, along with a VA form 07-3542, Voucher 
for Mileage, were sent to the veteran at, "[redacted]
[redacted], [redacted], VA 23451."  These forms were 
sent in anticipation of the veteran's vocational 
rehabilitation counseling interview.  However, it appears 
that these forms were returned to the RO as undeliverable.  

Additionally, a July 1975 note in the claims file reflect 
that the veteran's last known address was, "[redacted], 
[redacted], VA 23451."

In December 1976, the RO received a copy of a November 1976 
letter from the Department of the Navy, which stated that the 
veteran had been removed from the Temporary Disability 
Retired List and that he would receive severance pay.  The 
address listed on the letter was, "[redacted], 
[redacted], VA 23451."

In December 1976, the RO notified the veteran that he was 
possibly entitled to VA benefits and that he should complete 
the enclosed VA form 21-526.  The RO stated that the 
effective date of any entitlement to VA benefits might be 
affected by the date of his claim.  The RO further, noted 
that if he received any disability severance pay, any 
compensation payable for the same condition would be subject 
to recoupment.  Therefore, the RO counseled the veteran to 
file his VA claim as early as possible.  The address listed 
on the notification letter was, "[redacted], 
[redacted], VA 23454."

In January 1977, the RO received a copy of a Department of 
the Navy notice to the veteran, which calculated the amount 
of his severance pay.

In March 1995, the veteran submitted a letter to the Roanoke 
Virginia RO which stated that he had been in the Navy from 
February 1967 to December 1972.  He stated that he had been 
placed on the temporary disabled list due to physical 
injuries and that in October 1976, he was removed from the 
temporary disabled list and honorably discharged with 
severance pay.  He stated that the RO notified him in 
December 1976 that he was possibly entitled to VA 
compensation benefits and that he filled out and returned a 
VA form 21-526 for a formal decision on his eligibility.  He 
stated that upon review of his personal files, he did not 
find a response to his VA form 21-526 and he was seeking an 
update as to the status of his claim.

It appears from a review of the record that the veteran's 
file was retired in July 1982 from the Roanoke, Virginia RO.  
In April 1995, the claims file was transferred to St. Louis, 
Missouri and then to the Phoenix, Arizona RO.  

A May 1995 deferred rating decision reflects that a rating 
action was not necessary as the evaluation for service-
connected right knee disability had been in effect for twenty 
years and thus the rating was protected.

In April 1996, the veteran requested an update on the status 
of his claim.  Later that same month, the RO notified the 
veteran that his service-connected right knee disability 
remained 20 percent disabling.  The RO notified the veteran 
that the effective date for his monthly compensation was May 
1, 1996.  The RO noted that the veteran's benefits would be 
withheld until the entire amount of his earlier severance pay 
was recouped.

In June 1996, the veteran submitted a statement acknowledging 
the April 1996 RO letter and stating that the RO was 
mistaken.  He provided a timeline of events from February 
1967 through April 1996.  He stated that he submitted a VA 
form 21-526 to the Roanoke, Virginia RO in January 1977.  As 
such, he asserted that his VA benefits should have been 
effective March 1977 in order to satisfy the recoupment of 
the severance pay.

In June 1996, the RO acknowledged the veteran's May 1996 
letter and contentions and reiterated that nothing in the 
veteran's claims file substantiated his assertion that he 
filed a claim in January 1977.  

It appears that the RO received a letter in August 1996 from 
Representative John Shadegg on behalf of the veteran.  
Attached to the correspondence are copies of the veteran's 
letters from and responses to the RO regarding his service-
connected VA benefits.  Included in the copies is a VA form 
21-526, signed and dated in January 1977. 

In August 1996, the veteran filed a timely notice of 
disagreement (NOD) in regard to the April 1996 denial of 
entitlement to an earlier effective date for VA benefits.  
The veteran perfected his appeal in September 1996.

During his September 1996 RO hearing, the veteran testified 
that he waited to check on the status of his VA benefits 
because he was told that he was not eligible for VA benefits 
until his severance pay was recouped.  He stated that he 
waited for twenty years to offset the severance pay before 
inquiring into the status of his claim.  The veteran 
testified that he received the VA form 21-526 from the RO in 
December 1976 and filled it out and submitted it to the RO in 
January 1977.  He stated that he believed that his 
eligibility for VA compensation benefits should be 
retroactive to January 1977, the date he filed his claim.

In his April 1997 decision, the Hearing Officer determined 
that entitlement to an earlier effective date than May 1, 
1996 for VA compensation benefits was granted.  The Hearing 
Officer determined that the compensation and pension award of 
April 29, 1996 was clearly and unmistakably in error in not 
starting the recoupment of severance pay effective April 1, 
1995. 

After review of the claims file, it appears that the veteran 
had several address changes during the pertinent period of 
1975 through 1977.  It appears that he may have undergone 
vocational rehabilitation counseling and it is unclear 
whether an additional claims file for purposes of vocational 
rehabilitation counseling exists.  Computer generate records 
suggest that he had an education file.  Furthermore, it is 
unclear as to what information the veteran received regarding 
his election and waiver of VA benefits.  Finally, the Board 
recognizes that the veteran's claims file originated in the 
Roanoke, Virginia RO, was retired many years ago, and upon 
reopening his claim in 1995, was transferred to the Phoenix, 
Arizona RO.  The Board is of the opinion that an additional 
records search is necessary at both the retired records 
facility(ies) and Roanoke RO , with the assistance of the 
veteran before the claim for entitlement to an earlier 
effective date for VA compensation benefits can be 
adjudicated upon the merits.

In September 1996, the veteran filed a claim for entitlement 
to a temporary total rating pursuant to 38 C.F.R. § 4.30 for 
a hospitalization in November 1995.

In a January 1997 decision, the RO denied entitlement to a 
temporary total rating for the November 1995 hospitalization.  
The RO acknowledged that the veteran's claim was received 
within a year of the private hospitalization but, denied 
entitlement because the veteran's election to receive VA 
compensation benefits in lieu of full military retired pay 
was not received in the VA until April 11, 1996.  The RO 
concluded that increased compensation could not be paid prior 
to the date of the election of VA compensation benefits was 
received in the VA.  However, the Board notes that in the 
Hearing Officer's April 1997 decision, he found clear and 
unmistakable error in the determination of an effective date 
of May 1, 1996.  The Hearing Officer determined that the 
proper effective date for compensation and pension award was 
April 1, 1995, which is eight months before the veteran's 
November 1995 surgery.  In light of the Hearing Officer's 
determination, the issue of entitlement to temporary total 
rating pursuant to 38 C.F.R. § 4.30 for the veteran's 
November 1995 hospitalization is remanded for further 
development.

To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1. The RO should contact the veteran and 
clarify following questions:

(a.)  When the veteran received 
the July 1975 and December 1976 
notices from the RO, did he 
receive any VA election forms 
(VA Form 21-651), in addition 
to the VA form 21-526?  If so, 
did he execute and/or submit 
the election forms, to whom did 
he submit the forms, and does 
he still have a copy of any of 
the forms?  If so, the veteran 
should be requested to provide 
copies of all of the documents 
to the RO.

(b.)  Does the veteran have any 
copies of any additional 
correspondence or forms sent to 
him between 1975 and 1977, not 
previously associated with the 
claims file?  If so, he should 
be requested to provide copies 
of all of the documents to the 
RO.

2. The RO should also contact the Roanoke 
and RPC and request a search for any 
additional records for the veteran, to 
include any vocational rehabilitation or 
education benefits counseling file or VA 
Forms 21-651.  A check should be made 
under both the veteran's C number and his 
Social Security number.  All additional 
records should be associated with the 
claims file located at the Phoenix, 
Arizona RO.  The RO is requested to 
document any negative responses received 
from the RPC and the Roanoke, Virginia 
RO.

3.  The RO should review the veteran's 
claims for a temporary total rating based 
on convalescence as a result of surgery 
in November 1995 in light of the April 
1997 decision to grant an earlier 
effective date for the start of 
recoupment of severance pay of April 1, 
1995.  Any indicated development should 
be undertaken.  

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefits sought, for 
which an appeal has been perfected, 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals


 

